Citation Nr: 1236840	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  12-07 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to the low back disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to November 1954.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, denied the benefits sought on appeal.

In August 2012, the Veteran was afforded his requested Board videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A copy of the hearing transcript has been associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's current low back disorder is shown to be etiologically related to his active military service.

2.  The evidence of record does not establish that the Veteran has a current bilateral hip disorder.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder has been met.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The criteria for service connection for a bilateral hip disorder, to include as secondary to the service-connected low back disorder, has not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the law does not preclude the Board from adjudicating the Veteran's claim of entitlement to service connection for a low back disorder.  This is so because the Board is taking action favorable to the Veteran by granting service connection for the claim on appeal.  Thus, a decision at this point poses no risk of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Therefore, the Board will only address the notice and assistance requirements for the bilateral hip disorder claim.


A. Duty to Notify

VA has duties to notify and assist the veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him or her in obtaining; and, (3) that he or she is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187   (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  For a claim, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that he submit any evidence in his possession that might substantiate his claim.  See 73 FR 23353 (Apr. 30, 2008). 

These VCAA notice requirements apply to all five elements of a service-connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's miliatary service and the disability; (4) degree of disability; and, (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486. 

This notice letter must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the bilateral hip disorder claim, the Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in August 2011 provided the Veteran with an explanation of the type of evidence necessary to substantiate his bilateral hip disorder claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This letter was provided prior to the initial RO adjudication of his claim.  

The Board notes that the Veteran has not been provided a VCAA notice letter addressing secondary service connection (i.e., establishing that his bilateral hip disorder is related to his now service-connected low back disorder).  However, the Board finds that the Veteran, through his representative, demonstrated actual knowledge of the information and evidence necessary to substantiate his claim by way of the arguments made to the RO and communications to the Board.  The Board finds that there is no prejudicial error.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Moreover, the Veteran has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), he, not VA, has this burden of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial, meaning outcome determinative of his claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied in this case.

B. Duty to Assist

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His post-service private treatment records, lay statements, and Board hearing transcript have been obtained and associated with the claims file.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Veteran's Virtual VA records were also reviewed and considered in preparing this decision.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  At his Board hearing, the Veteran testified that he had submitted all available private treatment records to VA and thus the record was complete.

The Board notes that the RO made several attempts to obtain the Veteran's STRs and personnel records for his active military service.  In a prior May 2009 statement, the Records Management Center and the National Personnel Records Center in St. Louis, Missouri, found that all available STRs and personnel records for the Veteran were destroyed in a 1973 fire at the facility.  It was determined that the Veteran's service record could not be reconstructed.  The Veteran was informed of the lack of STRs in a June 2009 letter.  In response, in a statement dated that same month, the Veteran indicated that he did not have any STRs in his possession with the exception of his DD-214 Form, which is already of record.  Under these circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, missing STRs, while indeed unfortunate, do not obviate the need for the Veteran to have evidence of a current disorder, and a link between his current disorder and his active military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); see, too, Russo v. Brown, 9 Vet. App. 46 (1996). Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).  

The Board notes that a VA examination and/or medical opinion has not been obtained for the bilateral hip disorder claim.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is: (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder, and (2) evidence establishing that an event, injury, or disease occurred during the active military service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disorder or persistent or recurrent symptoms of the disorder may be associated with the veteran's active military service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  Here, the Board finds that the evidence, which reveals that the Veteran does not have a current diagnosis, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  As post-service treatment records provide no basis to grant the claim, and in fact provide evidence against the claim, the Board finds no basis for a VA examination or medical opinion to be obtained.  Simply stated, the standards of McLendon are not met in this case.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Additionally, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) (2011) requires that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill two duties to comply with the above regulation.  These duties consist of: (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the AVLJ noted the elements of the claim that were necessary to substantiate the claim for benefits.  The AVLJ specifically noted the issue as entitlement to service connection for a bilateral hip disorder, to include as secondary to a back disorder.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the AVLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The representative specifically asked the Veteran about continuity of his symptomatology since his active service. 

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor identified any prejudice in the conduct of the Board hearing.  By contrast, the Board hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  The Veteran's representative and the AVLJ asked questions to draw out the evidence that related the Veteran's bilateral hip disorder to his active military service.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's Board hearing constitutes harmless error.

II. Service Connection

A. General Regulations and Statutes 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) recognized lay evidence as potentially competent to support the presence of a disorder, both during the military service and since the service, even where not corroborated by contemporaneous medical evidence such as treatment records.  The veteran's lay testimony also has to be credible, however, to ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")) (citing Layno v. Brown, 6 Vet. App. 465, 469 (1994)). 

Lay evidence can be competent and sufficient to establish a diagnosis of a disorder when: (1) a layperson is competent to identify the medical disorder (e.g., tinnitus, a broken leg, separated shoulder, flat feet, varicose veins, etc.); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit has clarified that supporting medical nexus evidence is not always or categorically required to establish the linkage between the claimed disorder and the veteran's military service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.").  A determination as to whether medical evidence is needed to demonstrate that a veteran presently has the same disorder he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the veteran's present disorder (e.g., whether the veteran's present disorder is of a type that requires medical expertise to identify it as the same disorder as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage v. Gober, 10 Vet. App. 488, at 494-97 (1997); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the VA Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

B. Low Back Disorder

The Veteran contends that he has a current low back disorder that is related to his active military service - specifically, to an injury he suffered while driving a tank.

Here, there is no disputing the Veteran suffers from a low back disorder.  Indeed, a private physician, Dr. G.H., diagnosed the Veteran with multilevel degenerative disc disease following a March 2011 private treatment visit.  Thus, the Board finds that the Veteran has a current low back disorder.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."); see also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico  v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998). 

Regarding in-service incurrence of this current disorder, the Veteran testified at his Board hearing that his low back disorder was incurred during his active military service.  Specifically, the Veteran testified that, in 1954, he was driving a tank at night without lights and he ended up in a ditch.  He stated that the accident caused him to hit his back on the tank.  The Veteran testified that the next day he went to the military sick call and they gave him pain pills and some light duty.  The Veteran indicated that he has experienced back problems since the in-service accident.  As previously stated, the Veteran's STRs and personnel records are fire-related and unavailable.  Under these circumstances, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer, 19 Vet. App. at 217-18 citing Russo, 9 Vet. App. at 51; see Cuevas, 3 Vet. App. at 548; O'Hare, 1 Vet. App. at 367.  

However, missing STRs, while indeed unfortunate, do not obviate the need for the Veteran to have evidence of a current disorder, and a link between his current disorder and his active military service.  See Milostan, 4 Vet. App. at 252 (citing Moore, 1 Vet. App. at 406 and O'Hare, 1 Vet. App. at 367); see, too, Russo, 9 Vet. App. at 46. Cf. Collette, 82 F.3d at 392-93; Arms, 12 Vet. App. at 194-95.  

In support of his claim, the Board has considered the Veteran's hearing testimony transcript and his lay statements of record.  The Veteran is certainly competent, even as a layperson, to describe pain in his low back.  This is important to point out because, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit recognized lay evidence as potentially competent to support the presence of a disorder, including during the military service and since service, even where not corroborated by contemporaneous medical evidence such as treatment records.  The Board also notes that the Veteran's lay statements regarding the etiology of his low back disorder are essentially the same throughout his appeal.  Therefore, the Board finds this lay testimony regarding the history of the Veteran's low back disorder dating back to his military discharge to also be credible (so not just competent).  The Board finds the Veteran's competent and credible testimony is ultimately probative of evidence in support of the claim, especially in regards to an in-service injury and the onset of pain and continuity of symptomatology after his military service. 

Concerning the etiology of his low back disorder, the Veteran's private physician, Dr. G.H., provided a positive medical nexus opinion in March 2011.  Specifically, Dr. G.H., following a physical examination of the Veteran, determined that, "It is certainly my opinion that the accident that [the Veteran] sustained in the U.S. Army has contributed a great deal to significant problems that have resulted in chronic back pain."  Dr. G.H. reasoned that the Veteran related a history to the doctor of being in the U.S. Army and being in an accident.  Specifically, the Veteran stated that he was driving a tank at nighttime without lights through a field when they ran off the road into a ditch.  The Veteran indicated that the accident caused him to strike his right lower back.  Following the accident, he sought sick call the next day and was given some medications to take.  The Veteran reported experiencing low back pain since his military accident.

Importantly, there is no additional, medical evidence refuting this private physician's favorable opinion, so it is uncontroverted.  Moreover, an absolutely accurate determination of etiology is not a condition precedent to granting service connection, nor is a definite or obvious etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  To date, the Veteran has not been afforded a VA examination for this claim; however, the Board finds that a VA examination is not necessary as the private medical evidence is sufficient to grant the claim.  

In light of the March 2011 private physician's medical opinion, the Veteran's probative testimony, and resolution of all reasonable doubt in his favor, the Board finds that it is at least as likely as not the Veteran's current low back disorder is a result of his active military service.  38 C.F.R. § 3.102; see Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 49.  As such, service connection for a low back disorder is warranted. 

C. Bilateral Hip Disorder

The Veteran asserts that he has a current bilateral hip disorder that is related to his active military service, or in the alternative, is related to his now service-connected low back disorder.

Regarding the first element of service connection (i.e., a current diagnosis), the recent private outpatient treatment records do not contain a bilateral hip disorder diagnosis.  The private records only document the Veteran's complaints of pain, but do not provide a diagnosis, following physical examinations of the Veteran.  There are no VA records in the claims file.  Under the applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2011); see Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, a symptom, without a diagnosed or identifiable underlying malady or disorder, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, a clinical diagnosis of a hip disorder is not of record since the claim has been pending.  

In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Accordingly, service connection for a bilateral hip disorder is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis.  See 38 C.F.R. §§ 3.303, 3.304; see again Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.   

In forming this opinion, the Board has considered the Veteran's lay statements.  However, a bilateral hip disorder is not the type of disorder that is readily amenable to mere lay diagnosis.  See Davidson, 581 F.3d at 1313; Jandreau, 492 F.3d at 1372; Barr, 21 Vet. App. at 303; see also 38 C.F.R. § 3.159(a)(1), (a)(2).  There has to be supporting medical evidence.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating that medical evidence was needed to support a claim for rheumatic heart disease).  Here, the medical evidence of record only refutes the Veteran's claim, and does not support his testimony that he currently suffers from a bilateral hip disorder.

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim of entitlement to service connection for a bilateral hip disorder, that doctrine does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a low back disorder is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.

Service connection for a bilateral hip disorder, to include as secondary to the service-connected low back disorder, is denied.



____________________________________________
A. M. CLARK
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


